Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to application 16/689,948 filed on 11/20/2019.
Claims 1-10 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-6 are directed to a method (i.e. a process) and claims 7-10 is directed to a memory device (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-10 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. 

Claim 1, in part, recites:

Receiving a first AIS information indicative of a draft information for a vessel;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Querying a data source for statistical information associated with the vessel;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Determining if a substantial change in vessel draft has occurred in response to the querying;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Determining vessel location information from the first AIS information;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Associating a load or discharge station with the first AIS information, and recording the results of said associating.


	Thus, claim 1 and claims 2-6, by virtue of dependence, recite an abstract idea directed to mental processes. Further, the following claims recite an additional abstract idea. 

	Claim 2 recites, in part, “receiving a tonnes per centimeter immersion (TPCI), and estimating a cargo amount in response to the TPCI and the draft information”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 3 recites, in part, “wherein the statistical information includes a standard deviation measure of the historical vessel draft information”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).
	Claim 4 recites, in part, “wherein said load or discharge station is a pre-defined geofenced maritime area”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III).
Claim 5 recites, in part, “wherein said determining a substantial change in vessel draft includes comparing the draft information to a default limit value”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 6 recites, in part, “wherein said statistical information includes a standard deviation measure of historical vessel draft information and historical draft information”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 7, in part, recites:
Receiving a first AIS information indicative of a draft information for a vessel;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Querying a data source for statistical information associated with the vessel;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Determining if a substantial change in vessel draft has occurred in response to the querying;


Determining vessel location information from the first AIS information;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Associating a load or discharge station with the first AIS information, and recording the results of said associating.
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Thus, claim 7 and claims 8-10, by virtue of dependence, recite an abstract idea directed to mental processes. Further, the following claims recite an additional abstract idea. 

	Claim 8 recites, in part, “receiving a tonnes per centimeter immersion (TPCI), and estimating a cargo amount in response to the TPCI and the draft information”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 9 recites, in part, “wherein the statistical information includes a standard deviation measure of the historical vessel draft information”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).
	Claim 10 recites, in part, “wherein said load or discharge station is a pre-defined geofenced maritime area”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III).

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-6 recite the additional elements of a server, a network, and features for transmitting data over a network (the server receiving information provided by a network).  The server is recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation a network for providing information is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
7-10 recite the additional element of a memory device including non-transitory, processor-readable instructions and a processor. The memory device and processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Accordingly, the server, memory device, processor, network, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-10 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-10 are merely left with a server, memory device, processor, network, and features for transmitting data over a network. Claims 1-10 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-10 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network (such as mining data to acquire real time data ) is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). 
	Further, the server, memory device, and processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 

Furthermore, the recitation a network for providing information is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 

Viewed as a whole, claims 1-10, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception. Therefore, there are no meaningful limitations in claims 1-10 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-10 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1 and 10 recite “determining if a substantial change in vessel draft has occurred”. The term “substantial” is a relative term which renders the claim indefinite. Claims 1 and 10 do not provide a standard for ascertaining the requisite degree for the term “substantial” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one of ordinary skill in the art would not be able to reasonably ascertain when a “substantial change” has occurred. Therefore, claims 1, 10, and their dependent claims, by virtue of dependence, are rendered indefinite. 
	The Applicant’s disclosure recites “the term “substantially” (and similar terms and phrases) generally indicates any case or circumstance in which a determination, measure, value, or otherwise, is equal, nearly equal, nearly equivalent, or approximately, what the measure or value is recited […] The terms “substantial effect” (and similar terms and phrases) generally indicate any case or circumstance in which an effect might be detected or determined” (See ¶ [0021]). Thus, for the sake of compact prosecution, the Examiner is interpreting the “substantial change” as any case or circumstance in which a change might be detected or determined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt. 

	Regarding claim 1, 
	Gernandt teaches the following:
	Receiving at a server, a first AIS information indicative of a draft information for a vessel, said AIS information provided by a network;
	Gernandt teaches “methods, systems, and computer program products for generating a real-time indicator of global trade” (¶ [0004]). Further, Gernandt teaches a “computer environment 100 in which the present invention can be implemented. Computer environment 100 includes a server system 101” (¶ [0020]). Further, “Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Network 103, in a typical implementation, can represent the internet over which server system 101 receives information from source systems 102 a-102 n” (¶ [0023]). Further, “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes […] its draft (or draught)” (¶ [0026]). 
	Thus, Gernandt teaches a server system that receives sea freight information from an AIS, where the sea freight information includes draft information for a vessel. 

	Querying a data source for statistical information associated with the vessel;
	Gernandt teaches “sea freight volume component can be derived from information received about container vessels” (¶ [0041]) and “The sea freight volume component can be based on one or more metrics […] Draft can be used as a measurement of the weight of cargo on a vessel (e.g., by comparing a vessel's draft when unloaded to its draft when loaded)” (¶ [0042]). Further, “a draft (DR) factor can be generated based on the draft of each monitored vessel during a particular period of time […] the DR factor can be generated by averaging the draft of each vessel” (¶ [0049]). 
	Thus, Gernandt teaches a server system that may receive metric information from one or more sources that may be used to make a statistical analysis’ (such as calculating sea freight volume changes or a draft factor that measures the mean draft of each vessel over time). 
	Determining if a substantial change in vessel draft has occurred in response to the querying;
	Gernandt teaches “The sea freight volume component can be derived from information received about container vessels” (¶ [0041]) and “The sea freight volume component can be based on one or more metrics including the […] draft […] Draft can be used as a measurement of the weight of cargo on a vessel (e.g., by comparing a vessel's draft when unloaded to its draft when loaded)” (¶ [0042]). 
	Thus, the system of Gernandt is configured to derive a sea freight volume component for a vessel based on the draft information received from the AIS, where the weight of the cargo on the vessel can be calculated by comparing the vessel’s unloaded draft to the vessel’s draft when loaded; equivalent to determining if a substantial change in vessel draft has occurred in response to the querying. 

	Determining vessel location information from the first AIS information;
	Gernandt teaches ““Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis” (¶ [0023]) and “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes an identifier and type of the vessel, its position, course” (¶ [0026]).
	Thus, Gernandt teaches a server system that receives sea freight information from an AIS, where the sea freight information includes position and course information associated with a vessel. 

	Associating a load or discharge station with the first AIS information and recording the results of said associating;
	Gernandt teaches ““Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Server system 101 can store the information obtained from source systems 102 a-102 n so that information obtained over a duration of time can be aggregated to generate the real-time indicator” (¶ [0023]) and “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes […] destination, its estimated time of arrival” (¶ [0026]). 
	According to the Applicant’s Specification “a location may be assigned to the vessel cargo operation. The location may be a load/discharge station such as a port, terminal, off-shore transshipment zone, transfer zone, lightering zone, anchorage or other similar marine facility” (see ¶ [0053]).	One of ordinary skill in the art would recognize that the destination for a transportation vessel to deliver cargo is equivalent to a load/discharge station. Thus, the feature for a server system to receive destination information from an AIS associated with a vessel’s destination and storing the received information associated with the particular vessel to generate 

	Regarding claim 7, 
	Gernandt teaches the following:
	A memory device including non-transitory, processor-readable instructions directing a processor to perform a method:
	Gernandt teaches “Embodiments of the present invention may comprise or utilize special purpose or general-purpose computers including computer hardware, such as, for example, one or more processors and system memory […] also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer system” (¶ [0015]). Further, “Computer-executable instructions comprise, for example, instructions and data which, when executed by a processor, cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions.” (¶ [0017]). 

	Receiving a first AIS information indicative of a draft information for a vessel, said AIS information provided by a network;
	Gernandt teaches “methods, systems, and computer program products for generating a real-time indicator of global trade” (¶ [0004]). Further, Gernandt teaches a “computer environment 100 in which the present invention can be implemented. Computer environment 100 includes a server system 101” (¶ [0020]). Further, “Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Network 103, in a typical implementation, can represent the internet over which server system 101 receives information from source systems 102 a-102 n” (¶ [0023]). Further, “one or 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes […] its draft (or draught)” (¶ [0026]). 
	Thus, Gernandt teaches a server system that receives sea freight information from an AIS, where the sea freight information includes draft information for a vessel. 

	Querying a data source for statistical information associated with the vessel;
	Gernandt teaches “sea freight volume component can be derived from information received about container vessels” (¶ [0041]) and “The sea freight volume component can be based on one or more metrics […] Draft can be used as a measurement of the weight of cargo on a vessel (e.g., by comparing a vessel's draft when unloaded to its draft when loaded)” (¶ [0042]). Further, “a draft (DR) factor can be generated based on the draft of each monitored vessel during a particular period of time […] the DR factor can be generated by averaging the draft of each vessel” (¶ [0049]). 
	Thus, Gernandt teaches a server system that may receive metric information from one or more sources that may be used to make a statistical analysis’ (such as calculating sea freight volume changes or a draft factor that measures the mean draft of each vessel over time). 

	Determining if a substantial change in vessel draft has occurred in response to the querying;
	Gernandt teaches “The sea freight volume component can be derived from information received about container vessels” (¶ [0041]) and “The sea freight volume component can be based on one or more metrics including the […] draft […] Draft can be used as a measurement of the weight of cargo on a vessel (e.g., by comparing a vessel's draft when unloaded to its draft when loaded)” (¶ [0042]). 
Gernandt is configured to derive a sea freight volume component for a vessel based on the draft information received from the AIS, where the weight of the cargo on the vessel can be calculated by comparing the vessel’s unloaded draft to the vessel’s draft when loaded; equivalent to determining if a substantial change in vessel draft has occurred in response to the querying. 

	Determining vessel location information from the first AIS information;
	Gernandt teaches ““Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis” (¶ [0023]) and “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes an identifier and type of the vessel, its position, course” (¶ [0026]).
	Thus, Gernandt teaches a server system that receives sea freight information from an AIS, where the sea freight information includes position and course information associated with a vessel. 

	Associating a load or discharge station with the first AIS information and recording the results of said associating;
	Gernandt teaches ““Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Server system 101 can store the information obtained from source systems 102 a-102 n so that information obtained over a duration of time can be aggregated to generate the real-time indicator” (¶ [0023]) and “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes […] destination, its estimated time of arrival” (¶ [0026]). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt, in view of Choudhury U.S. Publication No. 2019/0071156, hereafter known as Choudhury. 

	Regarding claim 2, 
	Gernandt teaches the limitations of claim 1. Further, Gernandt teaches the following:
	Receiving at the server […] and estimating a cargo amount in response to […] the draft information. 
	Gernandt teaches “The sea freight volume component can be derived from information received about container vessels” (¶ [0041]) and “The sea freight volume component can be based on one or more metrics including the […] draft […] Draft can be used as a measurement of the weight of cargo on a vessel (e.g., by comparing a vessel's draft when unloaded to its draft when loaded)” (¶ [0042]).
	Thus, Gernandt teaches a server system that receives information associated with a vessel (such as an identifier, type of vessel, and draft information) and that a measurement of the weight of cargo on a vessel can be derived from the draft information received from the AIS.

	Although Gernandt teaches a system server that may receive information from an AIS including an identifier, type of vessel, and draft information associated with a vessel, Gernandt does not explicitly teach receiving a tonnes per centimeter immersion (TPCI) associated with a type of vessel and estimating a cargo amount in response to the TPCI.

	However, Choudhury teaches the following:
 	[…] a tonnes per centimeter immersion (TPCI), and estimating a cargo amount in response to the TPCI […]
 	Choudhury teaches “the TPC (tons per centimeter immersion) or TPI (tons per inch immersion) of the tug 10 and the barge 20 are significantly different […]  TPC and TPI values indicate how much weight (in Tons) will be required to sink the tug or barge by 1 cm or 1 inch […] For a typical ATB, the TPI value for the barge is approximately 87 LT/inch and the TPI value for the tug is approximately 9.4 LT/inch” (¶ [0029]). 
	Thus, Choudhury teaches that a particular TPC (tons per centimeter immersion) may be associated with a barge, where the TPC indicates how much weight in tons is required to sink the barge by 1 centimeter; equivalent to using a known TPCI for estimating a cargo amount. 
	
	One of ordinary skill in the art would recognize that the draft information that is received on a continuous basis (as taught by Gernandt) is indicative of how much the vessel has sunk or risen as the system of Gernandt compares the draft prior to loading and after loading (see ¶ [0042]). The system of Gernandt uses the change in draft information to measure the weight of cargo on the vessel at any given time as the draft information is collected continuously. Further, Choudhury teaches that the TPC or TPI associated with a vessel indicates how much weight (in Tons) will be required to sink the tug or barge by 1 cm or 1 inch. Thus, one of ordinary skill in the art would recognize that TPC or TPI information associated with a type of vessel (as taught by Choudhury) would be used by the system of Gernandt to measure the weight of the cargo on a vessel with respect to the draft information that is continuously collected by the server system of Gernandt. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt with the teachings of Choudhury by incorporating the TPC (tons per centimeter immersion) information associated with a particular vessel that indicates how much weight (in Tons) will be required to sink the vessel by 1 centimeter into the sea freight information that is collected from the one or more sources by the server system Gernandt.  One of ordinary skill in the art would have recognized that by including the TPC information among the sea freight information collected by the server system of Gernandt would allow the server system to accurately calculate a measurement of the weight of cargo on a vessel and further “provide reliable information” (¶ [0003]), as suggested by Gernandt. 

	Regarding claim 8, 
	Gernandt teaches the limitations of claim 7. Further, claim 8 recites limitations that are substantially similar to those of claim 2. Thus, claim 8 is rejected for the same reasons and rationale as set forth above with regards to claim 2. 

Claims 3, 6, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt, in view of Morton et al. WO 2008/042166, hereafter known as Morton. 

	Regarding claim 3, 
	Gernandt teaches the limitations of claim 1. Further, Gernandt teaches the following:
	Said statistical information includes […] historical draft information;
	Gernandt teaches “Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Server system 101 can store the information obtained from source systems 102 a-102 n so that information obtained over a duration of time can be aggregated to generate the real-time indicator” (¶ [0023]) and “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes […] its draft (or draught)” (¶ [0026]). 
	Thus, Gernandt teaches a server system that can obtain and store draft information associated with a vessel on a continual basis, where the information that has been obtained over 

	Although Gernandt teaches a feature for obtaining, storing, and retrieving statistical information including draft information that has been collected over time, Gernandt does not explicitly teach the statistical information including a standard deviation measure of the historical vessel draft information. 

	However, Morton teaches the following: 
	 Said statistical information includes a standard deviation measure of […] vessel draft information;
	Morton teaches “methods and apparatus to determine the draft and/or amount of cargo loaded in a vessel […] The apparatus includes a portable, handheld housing containing an ultrasonic transducer and receiver or, alternatively, a laser emitter and receiver, […] Within the housing is electrical circuitry to receive either the sound or light beam signals reflected from the water surface. These signals are processed by a computer programmed to utilize an arraying analytical technique to determine the distance of the vessel above the waterline” (See abstract). Further, Morton teaches “Determination of Barge Draft using Laser Beam […] In the laser-based measurement technique, the preprocessing of distances is made. In a preferred embodiment the standard deviation of the measured distance y is expressed by the following formula” (pg. 22, lines 6-10). 
	Thus, Morton teaches an apparatus that may determine a barge’s draft based on measuring a distance of the vessel above the waterline using lasers or light beam signals, where the apparatus is capable of determining the standard deviation of the measured distance using a particular formula; equivalent to statistical information including a standard deviation measure of historical vessel draft information. 
Gernandt with the teachings of Morton by incorporating a feature for determining the standard deviation of measured draft information, as taught by Morton, into the system Gernandt that is configured to perform statistical analysis with received sea freight information including vessel draft information. One of ordinary skill in the art would have been motivated to make this modification when one considers that “to improve transportation economics, as well as to be able to determine the amount of cargo that has been loaded onto the vessel, it is important to obtain accurate readings of the vessel draft” (pg. 3, lines 10-12), as suggested by Morton. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “it is also important to have accurate vessel draft readings to prevent the barge from bottoming out in the waterway during the transporting of the cargo” (pg. 3, lines 12-13), as suggested by Morton. Further, one of ordinary skill in the art would have recognized that the teachings of Morton are compatible with the system of Gernandt as they share capabilities and characteristics; namely, they are both systems directed to determining draft and measuring the amount of cargo on a vessel. 

	Regarding claim 6, 
	Gernandt teaches the limitations of claim 1. Further, Gernandt teaches the following:
	Wherein said statistical information includes […] historical draft information. 
	Gernandt teaches “Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Server system 101 can store the information obtained from source systems 102 a-102 n so that information obtained over a duration of time can be aggregated to generate the real-time indicator” (¶ [0023]) and “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes […] its draft (or draught)” (¶ [0026]). 
Gernandt teaches a server system that can obtain and store draft information associated with a vessel on a continual basis, where the information that has been obtained over a duration of time can be utilized to generate a real-time indicator; equivalent to querying a data source for statistical information including historical draft information. 

	Gernandt does not explicitly teach the statistical information including a standard deviation measure of the historical vessel draft information. 
 
	 However, Morton teaches the following: 
	 Said statistical information includes a standard deviation measure of […] vessel draft information […];
	Morton teaches “methods and apparatus to determine the draft and/or amount of cargo loaded in a vessel […] The apparatus includes a portable, handheld housing containing an ultrasonic transducer and receiver or, alternatively, a laser emitter and receiver, […] Within the housing is electrical circuitry to receive either the sound or light beam signals reflected from the water surface. These signals are processed by a computer programmed to utilize an arraying analytical technique to determine the distance of the vessel above the waterline” (See abstract). Further, Morton teaches “Determination of Barge Draft using Laser Beam […] In the laser-based measurement technique, the preprocessing of distances is made. In a preferred embodiment the standard deviation of the measured distance y is expressed by the following formula” (pg. 22, lines 6-10). 
	Thus, Morton teaches an apparatus that may determine a barge’s draft based on measuring a distance of the vessel above the waterline using lasers or light beam signals, where the apparatus is capable of determining the standard deviation of the measured distance using a particular formula; equivalent to statistical information including a standard deviation measure of historical vessel draft information. 
Gernandt with the teachings of Morton by incorporating a feature for determining the standard deviation of measured draft information, as taught by Morton, into the system Gernandt that is configured to perform statistical analysis with received sea freight information including vessel draft information. One of ordinary skill in the art would have been motivated to make this modification when one considers that “to improve transportation economics, as well as to be able to determine the amount of cargo that has been loaded onto the vessel, it is important to obtain accurate readings of the vessel draft” (pg. 3, lines 10-12), as suggested by Morton. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “it is also important to have accurate vessel draft readings to prevent the barge from bottoming out in the waterway during the transporting of the cargo” (pg. 3, lines 12-13), as suggested by Morton. Further, one of ordinary skill in the art would have recognized that the teachings of Morton are compatible with the system of Gernandt as they share capabilities and characteristics; namely, they are both systems directed to determining draft and measuring the amount of cargo on a vessel. 

	Regarding claim 9,
	Gernandt teaches the limitations of claim 7. Further, claim 9 recites limitations that are substantially similar to those of claim 3. Thus, claim 9 is rejected for the same reasons and rationale as set forth above with regards to claim 3.
	
Claims 4 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt, in view of Haunsoe et al. U.S. Publication No. 2017/0309188, hereafter known as Haunsoe. 

	Regarding claim 4, 
	Gernandt teaches the limitations of claim 1. Although Gernandt teaches a feature for a server system to receive destination information from an AIS associated with a vessel’s destination and storing the received information associated with the particular vessel (¶ [0026]), Gernandt does not explicitly teach that the destination (equivalent to the load or discharge station) is a pre-defined geofenced maritime area. 

	However, Haunsoe teaches the following:
	Wherein said load or discharge station is a pre-defined geofenced maritime area. 	Haunsoe teaches “receiving, at a server, vessel AIS information, said AIS information including at least a vessel identifier and a vessel location […] Querying a location data store in response to the vessel location, said location data store including port location information […] Determining, in response to said querying, whether the vessel is in a port area or port approach area” (see Abstract). Further, Haunsoe teaches “a method may be performed that calculates delays at specific terminals and berths within a port area. To effectuate this method, a processor, such as a networked server, would receive AIS updates at regular intervals […] From these updates, the following steps may be applied: Capturing the time stamp of the AIS signal when the vessel crosses an anchorage, pilot boarding area, or a predefined geo-fenced coordinate area […] Capturing the time stamp of the AIS signal when the vessel exits an anchorage, pilot boarding area or predefined geo-fenced area“(¶ [0101]).  
	Thus, Haunsoe teaches a server configured to receive vessel AIS information including a vessel location and determining whether the vessel is in a port area according to a location data store. Further, the server may capture time stamp information of the AIS information when the vessel crosses or exits a predefined geo-fenced area; equivalent to associating a load or discharge station with the first AIS information, where the load or discharge station is a pre-defined geofenced maritime area. 

Gernandt with the teachings of Haunsoe for incorporating a feature for associating a pre-defined geofenced maritime area with AIS information by capturing a time stamp of an AIS signal when a vessel crosses or exits a predetermined geo-fenced coordinate area, as taught by Haunsoe, into the server system of Gernandt that is capable of continuously receiving and storing AIS location information associated with a vessel. One of ordinary skill in the art would have been motivated to make this modification when one considers “While AIS information is becoming widely available, there is a need to extract meaningful data from this information for efficient operation of marine transportation systems” (¶ [0004]), as suggested by Haunsoe. Further, one of ordinary skill in the art would have been motivated to make this modification to the server system of Gernandt with the purpose to further “provide reliable information” (¶ [0003]), as suggested by Gernandt. Further, one of ordinary skill in the art would have recognized that the teachings of Haunsoe are compatible with the system of Gernandt as they share capabilities and characteristics; namely, they are both systems directed to receiving AIS information associated with vessels. 

	Regarding claim 10,
	Gernandt teaches the limitations of claim 7. Further, claim 10 recites limitations that are substantially similar to those of claim 4. Thus, claim 10 is rejected for the same reasons and rationale as set forth above with regards to claim 4.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt, in view of Zhao et al. CN-109658439A, hereafter known as Zhao. 

	Regarding claim 5, 
	Gernandt teaches the limitations of claim 1. Further, Gernandt does not explicitly teach, however Zhao does teach, the following:
	Wherein said determining a substantial change in vessel draft includes comparing the draft information to a default limit value. 
	Zhao teaches “the data source includes an automatic ship identification system AIS” (pg. 3, para. 6, lines 1-2). Further, Zhao teaches “obtaining the draft of the ship's static information” (pg. 8, para. 17, line 1) and “then, it is determined whether the draft is greater than a preset no-load draft threshold” (pg. 8, para. 18, lines 1-2). Further “If the draught depth is greater than the no-load draft threshold, the ship is not in an unloaded state, i.e., the ship carries cargo” (pg. 9, para. 2, lines 1-2) and “If the ship is in a cargo state, the ship is determined to be in a state of pressure” (pg. 9, para. 3, line 1). Further, Zhao teaches a “second determining sub-module is configured to determine whether the draft is greater than a preset no-load draft threshold […] third determining sub-module is configured to determine that the ship is in a cargo state if the draft is greater than the no-load draft threshold” (pg. 11, para. 1-2).  
	Thus, Zhao teaches a system comprising modules that are configured to obtain ship draft information from an AIS data source and determine whether a ship’s draft is greater than a preset draft threshold. If the ship’s draft exceeds the preset draft threshold, this indicates that the ship has been loaded, and if the draft does not exceed the threshold, this indicates the ship is not loaded (thus, being unloaded). This feature for determining whether a ship has been loaded or unloaded based on obtained draft information for a ship and determining whether the draft exceeds a preset draft threshold is equivalent to determining a substantial change in vessel draft includes comparing the draft information to a default limit value.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt with the teachings of Zhao by incorporating a feature for determining a substantial change in vessel draft based on obtained Zhao, into the system of Gernandt that is configured to collect and analyze vessel draft information from an AIS. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve ship management” (pg. 11, para. 4, line 6) and “to improve the accuracy of the data” (pg. 9, para. 14, line 1), as suggested by Zhao. Further, one of ordinary skill in the art would have recognized that the teachings of Zhao are compatible with the system of Gernandt as they share capabilities and characteristics; namely, they are both systems directed to receiving AIS information associated with vessels. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628